Case 1:19-cv-01108-MN Document 18 Filed 12/20/19 Page 1 of 4 PageID #: 211




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

INNOVATIVE GLOBAL SYSTEMS, LLC,      )
                                     )
                   Plaintiff,        )
                                     )
           v.                        )
                                     )   C.A. No. 19-641 (MN)
KEEP TRUCKIN, INC.,                  )
                                     )
                   Defendant.        )
                                     )
INNOVATIVE GLOBAL SYSTEMS, LLC,      )
                                     )
                   Plaintiff,        )
                                     )
           v.                        )
                                     )   C.A. No. 19-1708 (MN)
SAMSARA NETWORKS, INC.,              )
                                     )
                   Defendant.        )
                                     )
ROTHSCHILD DIGITAL                   )
CONFIRMATION, LLC,                   )
                                     )
                   Plaintiff,        )
                                     )   C.A. No. 19-1108 (MN)
           v.                        )
                                     )
ACUMATICA, INC.,                     )
                                     )
                   Defendant.        )

ROTHSCHILD DIGITAL                   )
CONFIRMATION, LLC,                   )
                                     )
                   Plaintiff,        )
                                     )   C.A. No. 19-1109 (MN)
           v.                        )
                                     )
COMPANYCAM, INC.,                    )
                                     )
                   Defendant.        )
 Case 1:19-cv-01108-MN Document 18 Filed 12/20/19 Page 2 of 4 PageID #: 212




 ROTHSCHILD DIGITAL                              )
 CONFIRMATION, LLC,                              )
                                                 )
                       Plaintiff,                )
                                                 )     C.A. No. 19-1603 (MN)
                v.                               )
                                                 )
 TEAMCONNECT, LLC,                               )
                                                 )
                       Defendant.                )

                                            ORDER

       At Wilmington this 20th day of December 2019:

       WHEREAS, the Court has received numerous motions challenging one or more claims of

the patent(s)-in-suit in the above-captioned actions as being directed to patent-ineligible subject

matter under 35 U.S.C. § 101 (hereinafter “101 Motions”);

       WHEREAS, the Court believes certain efficiencies in resolving 101 Motions might be

attainable by hearing argument on multiple such motions at essentially the same time; and

       WHEREAS, the Court seeks to use its limited resources in a manner that may promote “the

just, speedy, and inexpensive determination of every action and proceeding” (FED. R. CIV. P. 1).

       THEREFORE, IT IS HEREBY ORDERED that:

       1.      The Court will hear argument on the following 101 Motions at a combined hearing

on February 21, 2020 from 9:00 a.m. to 1:00 p.m. and from 3:00 p.m. to 5:00 p.m.:

                 CIVIL ACTION                                        MOTION

  C.A. No. 19-641 (MN)                               Keep Truckin, Inc.’s Motion to Dismiss for
  Innovative Global Systems, LLC v. Keep             Failure to State a Claim
  Truckin, Inc.                                      (D.I. 9)

  C.A. No. 19-1708 (MN)                              Samsara Networks, Inc.’s Motion to
  Innovative Global Systems, LLC v. Samsara          Dismiss for Failure to State a Claim
  Networks, Inc.                                     (D.I. 7)



                                                2
    Case 1:19-cv-01108-MN Document 18 Filed 12/20/19 Page 3 of 4 PageID #: 213




                  CIVIL ACTION                                        MOTION

    C.A. No. 19-1108 (MN)                             Acumatica, Inc.’s Motion to Dismiss for
    Rothschild Digital Confirmation, LLC v.           Failure to State a Claim
    Acumatica, Inc.                                   (D.I. 10)

                                                      CompanyCam, Inc.’s Motion to Dismiss
    C.A. No. 19-1109 (MN)                             Based upon Claims of the Asserted Patent
    Rothschild Digital Confirmation, LLC v.           Are Not Patent Eligible
    CompanyCam, Inc.
                                                      (D.I. 10)

                                                      Acumatica, Inc.’s Motion to Dismiss for
    C.A. No. 19-1603 (MN)                             Failure to State a Claim Under Rule
    Rothschild Digital Confirmation, LLC v.           12(b)(6) and 35 U.S.C. § 101
    TeamConnect, LLC
                                                      (D.I. 8)

         2.     The hearing will be held in Courtroom 4A. Each party in each of the above-

captioned actions must be represented by at least one attorney for the entire duration of the

hearing. 1 The Court may call for argument on any of the 101 Motions at any time during the

hearing.

         3.     On or before February 14, 2020, each party in each action shall file a one-page letter

informing the Court of which single Supreme Court or Federal Circuit case is most similar to the

challenged claim(s), and the parties shall NOT include more than one case in these letters. That is,

each party is to identify which case provides the best analogy if this Court is to compare the

claim(s) at issue in the 101 Motion to claims previously found to be patent (in)eligible by a higher

court.



1
         Defendants in the two Innovative Global cases (i.e., C.A. Nos. 19-641 and 19-1708) shall
         coordinate so as to present only one argument on the 101 Motions at the hearing. Similarly,
         Defendants in the Rothschild Digital cases (i.e., C.A. Nos. 19-1109, 19-1108 and 19-1603)
         shall coordinate so as to present only one argument on the 101 Motions at the hearing. The
         Court will also hear argument on the Iqbal / Twombly issues raised in Defendant Samsara
         Networks, Inc.’s motion in C.A. No. 19-1708 and in Defendant Acumatica, Inc.’s motion
         in C.A. No. 19-1108.


                                                  3
Case 1:19-cv-01108-MN Document 18 Filed 12/20/19 Page 4 of 4 PageID #: 214




                                        The Honorable Maryellen Noreika
                                        United States District Judge




                                    4
